—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered August 17, 1993, convicting defendant, upon his guilty pleas, of burglary in the second degree and criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of to 9 years and IV2 to 3 years, respectively, unanimously affirmed.
The available record establishes that, contrary to defendant’s present contention, he received effective assistance of counsel with respect to his guilty plea under the indictment charging criminal possession of stolen property (see, People v Ford, 86 NY2d 397, 404). We perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Nardelli, Williams and Tom, JJ.